Citation Nr: 1336318	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 2001.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned in February 2009, and a transcript of that hearing is of record.  This case was remanded by the Board in April 2009 and February 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A July 2011 rating decision denied the Veteran's claim for a rating in excess of 30 percent for service-connected major depressive disorder.  The Board finds that a January 2012 statement from the Veteran of record constitutes a timely notice of disagreement with the July 2011 rating decision, and the Board must therefore remand the issue for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the TDIU claim is inextricably intertwined with the claim for an increased rating for major depressive disorder and must be remanded, pending the readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, while there are multiple VA medical examination reports of record that comment on whether individual service-connected disabilities rendered him unemployable, a VA examination to determine whether his service-connected disabilities, in combination, render him unemployable has not been conducted.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a social and industrial examination to ascertain the cumulative impact of his service-connected disabilities on his employability. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (irritable bowel syndrome, major depressive disorder, low back strain, tinnitus, gastroesophageal reflux disorder, left ear hearing loss, and left hand scars), jointly on his employability.  

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. 

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

2. Thereafter, and after taking any other necessary development necessary in light of the action taken above, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case and a reasonable opportunity to respond.  

3. Separately, provide the Veteran with a SOC addressing the claim of entitlement to a rating in excess of 30 percent for major depressive disorder.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


